DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the second layer".  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 requires “sputtering the platinum third layer overlying the second layer”. It is unclear as to whether the “second layer” is intended to refer to the “second surface-roughness-promoting layer”, or a distinct second layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, 11-12, 21-22, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hori et al (US 2018/0030499) in view of Lee et al (US Patent No. 5,981,390).
With respect to claims 7-11, Hori discloses a method of forming a glucose sensor (i.e. glucose probe or biosensor) [100] (abstract; para 0002 and 0048), the method comprising providing a base substrate [21] of polyethylene terephthalate (PET) film, depositing a first adhesive layer [105] of Ti over the base substrate [21], depositing a third electrode layer [107] of Pt over the first adhesive layer [105], and depositing an enzyme layer (i.e. enzymatic catalyst) [110] of glucose oxidase over the third electrode layer [107] (para 0008, 0036, 0045-0046, 0054-0055, 0075, and 0080-0083). Hori further discloses both the first adhesive layer [105] and the third electrode [107] are deposited by sputtering in absence of oxygen (para 0072-0073 and 0083).
However Hori is limited in that a second layer between the first adhesive layer [105] of Ti and the third electrode layer [107] of Pt is not suggested.
Lee teaches a method of depositing a first platinum layer in an oxidation atmosphere to form an oxygen-containing platinum layer (i.e. PtO layer), and then depositing a second platinum layer in a complete inert atmosphere (e.g. absence of oxygen) directly on the PtO layer in order to help glue or adhere the second platinum layer to a substrate or underlayer and form an electrode (abstract), wherein fig. 1B teaches the first platinum layer is formed by sputtering with an oxidation atmosphere (i.e. presence of oxygen) via gas flow, and then sputtering the second platinum layer with only an inert atmosphere via gas flow (Example), wherein the PtO layer has a degree of surface-roughness promoting for the second platinum layer. Lee cites the advantage of sputtering the first platinum layer in the presence of oxygen, followed by sputtering the second platinum in the absence of oxygen as resulting in effectively gluing the second platinum layer to the substrate to form an electrode while preventing voids and hillocks forming in addition to preventing Ti from diffusing into the platinum (col. 2, lines 27-37; col. 7, lines 57-61; col. 8, lines 28-36).
It would have been obvious to one of ordinary skill in the art to sputter a layer of platinum in presence of oxygen as taught by Lee between the layer [105] of Ti and electrode layer [107] of Pt of Hori to gain the advantages of effectively gluing the electrode layer [107] of Pt to the base substrate to form the electrode while preventing voids and hillocks forming in addition to preventing Ti from diffusing into the electrode layer [107] of Pt.
With respect to claims 12, 22, and 26, the combination of Hori and Lee has Hori disclosing a thickness of the third electrode layer [107] of Pt is 0.005-0.3 m (50-300 nm) (para 0046), or specifically 100-200 nm (Table 1, Examples 1-4), and Lee depicting the PtO layer as approximately half the thickness as the platinum layer, resulting in the PtO layer having a thickness of approximately 50-100 nm.
With respect to claim 21, modified Hori further discloses the probe is formed by a continuous process that uses a conveyor (i.e. rotator) to continuously move (i.e. rotate) the base substrate (para 0082-0083).
With respect to claim 25, modified Hori further discloses a thickness of the first adhesive layer [105] of Ti is 0.001-0.02 m (1-20 nm) (para 0045), or specifically 5-10 nm (Table 1, Examples 1-4).
Claims 13 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hori et al (US 2018/0030499) and Lee et al (US Patent No. 5,981,390) as applied to claim 7 above, and further in view of Slavcheva et al (Effect of sputtering parameters on surface morphology and catalytic efficiency of thin platinum films).
With respect to claims 13 and 23-24, the combination of references Hori and Lee is cited as discussed for claim 7. However the combination of references is limited in that parameters (e.g. power and pressure) for sputtering the third electrode layer [107] of Pt of Hori are not suggested.
Slavcheva teaches a method for sputtering thin platinum films (Abstract), wherein the thin platinum films are sputtered to a thickness of 25-600 nm by using parameters of a pressure of 68 mTorr and a power of 50-1750 W (2.1 Deposition of the platinum films), with optimal parameters of power and pressure being respectively 100 W and 68 mTorr (Abstract), wherein the pressure being 68 mTorr and power of 100 W results in the platinum film having a desired surface roughness as evidenced by Applicant’s fig. 7. Slavcheva cites the advantage of using the power and pressure as providing thin platinum films that are homogenous, highly developed surface with columnar structure beneficial to electrochemical behaviour (Abstract; 4. Conclusions).
It would have been obvious to one of ordinary skill in the art to use the parameters for sputtering Pt as taught by Slavcheva to sputter the Pt of the combination of references to gain the advantage of providing thin platinum films that are homogenous, highly developed surface with columnar structure beneficial to electrochemical behavior (such as in a glucose sensor of Hori). In addition it would have been obvious to one of ordinary skill in the art to use the parameters of Slavcheva as the parameters of Hori since Hori fails to specify parameter for sputtering the Pt, and one of ordinary skill would have had a reasonable expectation for success in making the modification since Slavcheva has demonstrated sputtering thin platinum films at thickness between 25-600 nm using the parameters.

Response to Arguments
Applicant’s Remarks on p. 6-7 filed 12/3/2021 are addressed below.

112 Rejections
Claim 21 has been amended to have the “glucose biosensor” refer back to the glucose biosensor of claim 1, and to clarify the “continuous process” as supported by para 0034 and fig. 4; these previous 2nd paragraph rejections are withdrawn.

103 Rejections
Applicant’s arguments on p. 6-7 with respect to claim 1 have been considered but are moot because the arguments do not apply to the new combination of reference Hori and Lee being applied in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794